UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



CHRISTI HAWK,

                            Plaintiff,                          18-CV-754Sr
v.

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g). Dkt.

#15.



                                     BACKGROUND

              Plaintiff applied for supplemental security income (“SSI”), benefits with the

Social Security Administration (“SSA”), on March 7, 2014, at the age of 38, alleging

disability beginning October 1, 2000 due to chronic back pain. Dkt. #7, p.79.



              On August 15, 2016, plaintiff appeared with counsel and testified, along

with an impartial vocational expert (“VE”), Michele Erbacher, at an administrative

hearing before Administrative Law Judge (“ALJ”), Lynette Gohr. Dkt. #7, pp.48-78.
               Plaintiff testified that she has a General Education Diploma (“GED”). Dkt.

#7, p.53. She has been unable to work because of constant back pain, explaining that

she needs to rest after standing for more than an hour or two. Dkt. #7, pp.56-57. She

can sit for approximately 20 minutes at a time and walk half a block. Dkt. #7, pp.63 &

71. Plaintiff described the pain as burning nerve pain shooting down her right leg. Dkt.

#7, p.61. She can lift or carry approximately ten pounds, but cannot kneel or bend at

the waist to pick things up from the floor. Dkt. #7, p. 65. She also experiences difficulty

holding and grasping things because of numbness and burning in her hands. Dkt. #7,

pp.65-66.



               Plaintiff lives with her husband and three year-old son. Dkt. #7, p.57. Her

husband was home for much of her son’s first two years of life and continues to be

responsible for getting him in and out of the bath tub. Dkt. #7, p.68. She is able to help

her son get dressed and tend to her own personal care. Dkt. #7, p.68-69. Her husband

does much of the cooking and all of the laundry, because it is in the basement. Dkt. #7,

p.62. She does not vaccuum or mop. Dkt. #7, p.69. She uses a scooter when she goes

to the grocery store with her husband. Dkt. #7, p.62. Plaintiff does not drive. Dkt. #7,

pp.57-58.



               When asked to assume an individual with plaintiff’s age and education

who was capable of light work1 with the additional limitations of no more than


       1
           Light work involves lifting no more than 20 pounds at a time and
           occasionally lifting or carrying of objects weighing up to 10 pounds. Even
           though the weight lifted may be very little, a job is in this category when it

                                                 -2-
occasional climbing of ladders, ropes and scaffolds or stooping, kneeling, crouching

and crawling and no more than frequent fine and gross manipulation with the bilateral

upper extremities, the VE testified that such an individual would be capable of working

as a cleaner (housekeeping), cashier, and storage facility rental clerk, each of which

were light, unskilled positions. Dkt. #7, pp.72-73. If limited to no more than 30 minutes

of constant walking followed by at least five minutes of sitting, the VE testified that

plaintiff would still be able to work as a storage facility rental clerk and would also be

able to work as a parking lot cashier because a change of position would be permitted

in this job, and would also be able to work as a photcopying machine operator, which is

also a light, unskilled position. Dkt. #7, p.74.



              The ALJ rendered a decision that plaintiff was not disabled on November

2, 2016. Dkt. #7, pp.27-42. The Appeals Council denied review on May 14, 2018. Dkt.

#7, p.5. Plaintiff commenced this action seeking review of the Commissioner’s final

decision on July 9 2018. Dkt. #1.



                              DISCUSSION AND ANALYSIS

              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in


         requires a good deal of walking or standing, or when it involves sitting most
         of the time with some pushing and pulling of arm or leg controls. To be
         considered capable of performing a full or wide range of light work, you
         must have the ability to do substantially all of these activities. If someone
         can do light work, we determine that he or she can also do sedentary work,
         unless there are additional limiting factors such as loss of dexterity or
         inability to sit for long periods of time.
       20 C.F.R. § 404.1567(b).

                                              -3-
the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “W here an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant must

establish an inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than

twelve months. 20 C.F.R. § 404.1505(a). The Commissioner must follow a five-step

sequential evaluation to determine whether a claimant is disabled within the meaning of

the Act. 20 C.F.R. § 404.1520(a). At step one, the claim ant must demonstrate that he is

not engaging in substantial gainful activity. 20 C.F.R. § 404.1520(b). At step two, the

claimant must demonstrate that he has a severe impairment or combination of

impairments that limits the claimant’s ability to perform physical or mental work-related

activities. 20 C.F.R. § 404.1520(c). If the impairment meets or medically equals the

criteria of a disabling impairment as set forth in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and satisfies the durational requirement, the claimant is entitled to


                                             -4-
disability benefits. 20 C.F.R. § 404.1520(d). If the impairment does not meet the criteria

of a disabling impairment, the Commissioner considers whether the claimant has

sufficient RFC for the claimant to return to past relevant work. 20 C.F.R. § 404.1520(e)-

(f). If the claimant is unable to return to past relevant work, the burden of proof shifts to

the Commissioner to demonstrate that the claimant could perform other jobs which

exist in significant numbers in the national economy, based on claimant’s age,

education and work experience. 20 C.F.R. § 404.1520(g).



              In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful

activity since she filed her application for benefits on March 7, 2014; (2) plaintiff’s

bilateral carpal tunnel syndrome, degenerative disc disease of the lumbar spine and

obesity were severe impariments; (3) plaintiff’s impairments did not meet or equal any

listed impairment; (4) plaintiff retained the residual functional capacity to perform light

work with the following limitations: no ladders, ropes or scaffolds, occasional climbing of

ramps and stairs, occasional stooping, kneeling, crouching and crawling and frequent,

but not constant, fine and gross manipulation with bilateral upper extremities; and (5)

plaintiff was capable of working as a cleaner (housekeeping), cashier, and storage

facility rental clerk, each of which are unskilled, light work. Dkt. #7, pp.32-41.



              Plaintiff argues that the ALJ ignored Dr. Ilozue’s opinion that plaintiff was

very limited in standing and carrying, despite affording Dr. Ilozue’s March, 2015 opinion

partial weight. Dkt. #9-1, pp.14-16. Plaintiff argues that Dr. Ilozue’s opinions were

entitled to controlling weight. Dkt. #9-1, pp.18-22.

                                             -5-
               The Commissioner responds that the ALJ explicitly noted Dr. Ilozue’s

opinion that the plaintiff was very limited with respect to, inter alia, standing and lifting

but was not required to refute every aspect of Dr. Ilozue’s opinion when assessing the

weight to be afforded such opinion. Dkt. #13-1, p.13. The Commissioner argues that the

ALJ appropriately evaluated multiple sources of opinion evidence, acknowledging Dr.

Ilozue’s treatment of plaintiff, and assigned greater weight to those opinions most

closely supported by the medical record, and formulated an RFC based upon all of the

evidence before her. Dkt. #13-1, pp.14-18.



               On November 1, 2013, plaintiff underwent a consultative medical

examination by Abbar Siddiqui, M.D. Dkt. #7, p.320. Dr. Siddiqui noted plaintiff’s

activities of daily living as follows:

               She is capable of cooking four times a week, cleaning once
               a week, laundry once a month, shopping once a month, and
               childcare every day. She showers four times a week. She
               dresses herself daily. She enjoys watching TV, listening to
               the radio, reading, going out to socialize with friends.

Dkt. #7, p.320. Dr. Siddiqui’s musculoskeletal examination revealed as follows:

               Cervical spine shows full flexion, extension, lateral flexion
               bilaterally, and full rotary movement bilaterally. No scoliosis,
               kyphosis, or abnormality in thoracic spine. Lumbar spine
               flexion/extension was restricted to 60 degrees. Lateral
               flexion was restricted to 20 degrees, both right and left. SLR
               negative bilaterally. Full ROM of shoulders, elbows,
               forearms, and wrists bilaterally. Full ROM of hips, knees,
               and ankles bilaterally.

Dkt. #7, p.322. A lumbrosacral xray of plaintiff’s spine revealed degenerative

spondlyosis at L1-L2 through L3-L4. Dkt. #7, p.324. Dr. Siddiqui diagnosed plaintiff with

back pain and bilateral carpal tunnel syndrome and opined that plaintiff’s physical


                                              -6-
examination revealed limitations in plaintiff’s ability to lift, push, pull, or carry heavy

objects. Dkt. #7, p.323. The ALJ afforded this opinion significant weight, noting that Dr.

Siddiqui was knowledgeable about SSI standards and that his opinion w as consistent

with the substantial evidence of record, which revealed some findings on diagnostic

studies and few positive findings on examinations. Dkt. #7, p.40.



              Frances Ilozue, M.D., completed a Medical Report for Determination of

Disability on April 11, 2014. Dr. Ilozue indicated that plaintiff was being treated for

chronic low back pain with medications and physical therapy and that she experienced

increased back pain upon bending, lifting heavy objects and stand/walking for extended

periods. Dkt. #7, p.345. Dr. Ilozue did not mark a box indicating whether plaintiff was

capable of performing heavy, medium, light or sedentary work, but did check a box

indicating that plaintiff had a marked restriction of daily activities. Dkt. #7, pp. 345-346.

The ALJ afforded this opinion little weight because it was not supported by significant

findings on examination or diagnostic studies and there was no function by function

analysis. Dkt. #7, p.40.



              On June 19, 2014, plaintiff underwent a consultative examination by

Hongbiao Liu, M.D. Dkt. #7,p-.342. Dr. Liu noted plaintif f’s activities of daily living as

follows:

              she can do cooking three times a week. Shopping twice a
              week. Childcare every day. She takes a shower five times a
              week. She dresses every day. The [plaintiff] likes to watch
              TV, listen to the radio, and read books.



                                               -7-
Dkt. #7, p.342. Dr. Liu’s musculoskeletal examination revealed as follows:

              Cervical spine shows full flexion, extension, lateral flexion
              bilaterally, and full rotary movement bilaterally. No scoliosis,
              kyphosis, or abnormality in thoracic spine. Lumbar spine
              shows flexion and extension to 75 degrees, lateral flexion to
              20 degrees bilaterally, and rotation to 20 degrees bilaterally.
              SLR negative bilateral. Full ROM of shoulders, elbows,
              forearms, and wrists bilaterally. Full ROM of hips, knees,
              and ankles bilaterally.

Dkt. #7, p.344. Dr. Liu diagnosed plaintiff with chronic low back pain and opined that

plaintiff had mild limitation for prolonged walking and bending. Dkt. #7, p.344. The ALJ

afforded Dr. Liu’s opinion significant weight, noting that Dr. Liu was knowledgeable

about SSI standards and that his opinion was consistent with the substantial evidence

of record, which revealed few positive findings on examinations. Dkt. #7, p.40.



              A Medical Examination for Employability Assessment, Disability Screening

and Alcoholism/Drug Addiction Determination was completed by Dr. Ilozue on March

10, 2015. Dkr. #7, p.397. Dr. Ilozue opined that plaintiff would be very limited in her

ability to stand, lift, carry, push, pull and bend and moderately limited in her ability to

walk, sit, climb stairs or function in a work setting at a consistent pace. Dkt. #7, p.397.

Dr. Ilozue opined that plaintiff was unable to work due to chronic back pain. Dkt. #7,

p.397. The ALJ afforded this opinion by Dr. Ilozue partial weight to the extent that she

noted plaintiff’s limitations with stairs, climbing, lifting, pushing, pulling and bending. Dkt.

#7, p.40. The ALJ opined that the record as a whole indicated that such limitations may

be less severe than indicated by Dr. Ilozue and noted that they had been accounted for

in plaintiff’s RFC. Dkt. #7, p.40. The ALJ gave little weight to Dr. Ilozue’s opinion as to



                                              -8-
plaintiff’s limitations for walking, sitting and the ability to function at a consistent pace,

determining that Dr. Ilozue’s opinion with respect to such limitations are inconsistent

with the record and the opinion of Dr. Liu. Dkt. #7, p.40.



              An ALJ is not required to adopt wholesale the opinion any one medical

source, but is entitled to weigh all of the evidence available to make an RFC finding that

is consistent with the record as a whole. Matta v. Astrue, 508 Fed. App’x 53, 56 (2d Cir.

2013). Even where the ALJ’s determination does not perfectly correspond with any of

the opinions of medical sources cited in his decision, the ALJ is entitled to weigh all of

the evidence available to make a residual functional capacity finding that is consistent

with the record as a whole. Trepanier v. Comm’r of Soc. Sec., 752 Fed. App’x 75, 79

(2d Cir. 2018). Where the opinion of a treating physician is not consistent with other

substantial evidence in the record, such as the opinions of other medical experts, it

need not be given controlling weight. Halloran v. Branhart, 362 F.3d 28, 32 (2d Cir.

2004). Moreover, where the opinion of a treating physician contains internal

inconsistencies or contradicts the treating physician’s treatment notes, the opinion of

the treating physician is not entitled to controlling weight. Monroe v. Cimm’r of Soc.

Sec., 676 Fed. App’x 5, 7 (2d Cir. 2017). Genuine conflicts in the medical evidence are

for the ALJ to resolve. Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002). However,

an ALJ may not substitute his own lay opinion for those of medical experts. Balsamo v.

Chater, 142 F.3d 75, 81 (2d Cir. 1998). Moreover, a plaintiff is entitled to understand

why the ALJ chose to disregard portions of medical opinions that were beneficial to her

application for benefits. Dioguardi v. Comm’r of Soc. Sec., 445 F. Supp.2d 288, 297

                                               -9-
(W.D.N.Y. 2006). While the ALJ is not obligated to explicitly reconcile every conflicting

shred of medical evidence, the ALJ cannot selectively choose evidence in the record to

support his conclusions. Gecevic v. Sec. of Health & Human Servs., 882 F. Supp. 278,

286 (E.D.N.Y. 1995).



              The ALJ’s determination that plaintiff was capable of a good deal of

walking or standing as encompassed within the definition of light work is supported by

the absence of any limitation upon plaintiff’s capacity to walk or stand by consultative

examiner, Dr. Siddiqui, and the mild limitation for walking imposed by consultative

examiner, Dr. Liu. As the ALJ noted, although Dr. Ilozue was plaintiff’s primary care

physician for more than three years, his progress notes consistently reveal nothing

more specific than “tenderness and increased muscle tension upon palpitation of back

muscles.” Dkt. #7, pp.347, 349, 351, 353, 355, 367, 369, 408, 411, 412, 413, 414, 415.

Moreover, although diagnostic tests revealed multilevel degenerative disc disease and

disc herniations of plaintiff’s lumbar, thoracic and cervical spine (Dkt. #7, pp.380, 382 &

394), examinations by neurosurgeons, Dr. Grand and Dr. Gibbons, revealed full

mobility, independent ambulation, ability to go from seated to standing without difficulty,

normal stance, normal gait, normal balance, and an ability to stand and ambulate on

heels and toes. Dkt. #7, pp.328, 383, 391 & 400. Sim ilarly, the ALJ’s determination that

plaintiff was capable of occasionally carrying objects weighing up to 10 pounds as

encompassed within the definition of light work is supported by Dr. Siddiqui’s limitation

in plaintiff’s ability to carry heavy objects and plaintiff’s testimony at her hearing that she

can lift or carry approximately ten pounds. Dkt. #7, pp.65 & 323. Accordingly, the ALJ

                                             -10-
provided a sufficient explanation for her assessment of plaintiff’s RFC, which is

supported by substantial evidence.



                                     CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #9), is denied and the Commissioner’s motion for judgment on the pleadings (Dkt.

#13), is granted.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.



DATED:        Buffalo, New York
              March 19, 2020


                                          s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge




                                           -11-
